DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 11/23/2020 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rupp et al. (U.S. Publication No. 2017/0033011 A1; hereinafter Rupp)
With respect to claim 1, Rupp discloses a method of manufacturing a semiconductor device, comprising: providing a silicon carbide substrate [42] with a plurality of device regions [D]; providing a front side metallization [3] at a front side of the silicon carbide substrate; providing an auxiliary structure at a backside of the silicon carbide substrate, wherein the auxiliary structure comprises a plurality of laterally separated metal portions [8], and wherein each metal portion is in contact with one device region of the plurality of device regions (see Figure 4C).
	With respect to claim 2, Rupp discloses wherein the silicon carbide substrate comprises a grid-shaped idle region that laterally separates the plurality of device regions (See Figure 1E)
	With respect to claim 3, Rupp discloses wherein providing the auxiliary structure comprises: structurally connecting a top surface of the auxiliary structure with a backside surface of the silicon carbide substrate (see Figure 4C).
	With respect to claim 4, Rupp discloses wherein the auxiliary structure comprises a metal disc with a grid-shaped trench, and wherein the grid-shaped trench extends from a top surface of the auxiliary structure into the metal disc and laterally separates metal portions of the plurality of laterally separated metal portions from each other (see Fig 1E ¶[0113]).
	With respect to claim 5, Rupp discloses wherein providing the auxiliary structure comprises: providing an auxiliary base with laterally separated trenches extending from a top surface of the auxiliary structure into the auxiliary base, and forming metal portions of the plurality of laterally separated metal portions in the laterally separated trenches (see Fig 1E, 4C; ¶[0113]).

	With respect to claim 7, Rupp discloses wherein providing the auxiliary structure at the backside of the silicon carbide substrate comprises: forming a separation structure [20’] at the backside of the silicon carbide substrate, wherein openings [25] in the separation structure expose the plurality of device regions; and forming metal portions of the plurality of laterally separated metal portions in the openings (see Figure 4A-4C).
	With respect to claim 8, Rupp discloses comprising: dividing the silicon carbide substrate and the auxiliary structure into semiconductor dies, wherein each semiconductor die comprises one or more device regions of the plurality of device regions and one or more metal portions of the plurality of laterally separated metal portions (see Figure 5B-5C).
	With respect to claim 9, Rupp discloses a method of manufacturing a semiconductor device, comprising: providing a silicon carbide substrate [20,42], providing a front side metallization [3] at a front side of the silicon carbide substrate and a backside metallization [8] at a backside of the silicon carbide substrate; providing a metal disc [36]; and structurally connecting the metal disc and the backside metallization (see Figure 5A).
	With respect to claim 10, Rupp discloses comprising: forming, prior to structurally connecting the metal disc and the backside metallization, an auxiliary carrier [2] at the 
	With respect to claim 11, Rupp discloses wherein the auxiliary carrier comprises a ring portion (see Figure 1E; wafer is circular and external regions surrounding [3] would comprise a ring).
	With respect to claim 13, Rupp discloses wherein reducing the thickness of the silicon carbide substrate comprises: splitting off a layer portion of the silicon carbide substrate (see Figure 1D).
	With respect to claim 14, Rupp discloses wherein splitting off the layer portion comprises: implanting ions into the silicon carbide substrate to form a splitting region in the silicon carbide substrate, wherein an absorption coefficient in the splitting region is at least 5 times higher than an absorption coefficient in the silicon carbide substrate outside the splitting region; and irradiating the silicon carbide substrate with laser radiation (see ¶[0027-0029]).
	With respect to claim 16, Rupp discloses wherein the metal disc comprises a grid-shaped trench extending from a top surface of the metal disc into the metal disc, and wherein the top surface is structurally connected with the backside metallization (see Fig 1E ¶[0113]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupp et al. (U.S. Publication No. 2017/0033011 A1; hereinafter Rupp).
	With respect to claim 12, Rupp fails to explicitly disclose forming, prior to forming the auxiliary carrier, a front side separation trench extending from the front side into the silicon carbide substrate, but does disclose forming a front side separation trench [50] extending from the front side into the silicon carbide substrate (See Figure 5A)	It has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the front side separation trench could be formed prior to forming the auxiliary carrier without any unexpected result in processing the overall device. 
	With respect to claim 15, Rupp fails to disclose prior to structurally connecting the metal disc and the backside metallization, a backside separation trench extending from the backside into the silicon carbide substrate, but does disclose a backside separation trench [12] extending from the backside into the silicon carbide substrate (See Figure 5B; note backside separation trench does not require etching occurs at the backside, merely that the backside separation trench extends from the backside into the silicon carbide substrate).
	It has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). Therefore, it would have been obvious to one of ordinary .
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupp et al. (U.S. Publication No. 2017/0033011 A1; hereinafter Rupp) in view of Fischer et al. (U.S. Publication No. 2015/0069591 A1; hereinafter Fischer)
	With respect to claim 17, Rupp discloses a semiconductor device, comprising: a silicon carbide body [1,2,42]; a first load electrode [3] at a front side of the silicon carbide body; a second load electrode [8] at a backside of the silicon carbide body; a metal plate [56’] in contact with the second load electrode; and a load terminal [56] in contact with the metal plate.
	Rup fails to disclose wherein a thickness of the metal plate is at least 30 µm and at most 300 µm.	In the same field of endeavor, Fischer teaches wherein a thickness of the metal plate [234] is at least 30 µm and at most 300 µm (see ¶[0090]).	The proper thickness of a metal plate as taught by Fischer allows for proper die attachment to external devices (see Fischer ¶[0089-0090]). It would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 18, the combination of Rupp and Fischer discloses wherein the silicon carbide body comprises a first doped region and a second doped region, the first doped region and the second doped region forming a pn junction, the first load 
	With respect to claim 19, the combination of Rupp and Fischer discloses wherein the thickness of the metal plate is greater than a thickness of the silicon carbide body between the first load electrode and the second load electrode (see Fischer ¶[0067]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupp et al. (U.S. Publication No. 2017/0033011 A1; hereinafter Rupp) in view of Fischer et al. (U.S. Publication No. 2015/0069591 A1; hereinafter Fischer) as applied to claim 17 above, and further in view of Miyanagi (U.S. Patent No. 9,165,871 B2)
	With respect to claim 20, the combination of Rupp and Fischer discloses wherein at least one of: the second load electrode comprises at least one of nickel, titanium, tantalum, or aluminum (see Rupp ¶[0154]).	The combination of Rupp and Fischer fails to disclose the metal plate comprises at least one of molybdenum or copper, or a non-metal frame structure laterally surrounds the metal plate.	In the same field of endeavor, Miyanagi teaches the metal plate [61] comprises at least one of molybdenum or copper, or a non-metal frame structure laterally surrounds the metal plate.
	The utilization of high conductive metals allows for proper connection to external devices (see Miyanagi Column 1, lines 44-50). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	- Hu et al. (U.S. Publication No. 2013/0285086 A1) discloses a silicon carbide with grid structure designated for devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JONATHAN HAN/Primary Examiner, Art Unit 2818